Exhibit 10.3

 

2016 LONG-TERM INCENTIVE PLAN

 

SECTION 1.                            Purpose of the Plan.

 

This 2016 Long-Term Incentive Plan (the “Plan”) has been adopted by TLP
Management Services LLC, a Delaware limited liability company (the “Company”). 
The Plan is intended to promote the interests of TransMontaigne Partners L.P., a
Delaware limited partnership (the “Partnership”), TransMontaigne GP L.L.C., a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”) and the Company by providing incentive compensation
awards denominated in or based on Units to Employees, Consultants and Directors
to encourage superior performance.  The Plan is also intended to enhance the
ability of the Partnership, the General Partner, the Company and their
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership, the General Partner, the
Company and their Affiliates and to encourage them to devote their best efforts
to advancing the business of the Partnership, the General Partner, the Company
and their Affiliates.

 

SECTION 2.                            Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
— Stock Compensation, or any successor accounting standard.

 

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Unit Award, Profits Interest Unit, or Other Unit-Based
Award granted under the Plan.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced and which agreement may include a separate plan, policy,
agreement or other written document.

 

“Board” means the board of directors of the General Partner.

 

“Cause” means the Participant (a) is convicted of a felony involving theft,
fraud, moral depravity or any other conduct that the Committee determines
materially injures the Company’s business or reputation, (b) willfully engages
in misfeasance or malfeasance demonstrated by a pattern of failure to perform
job duties for the Company diligently and professionally, which remains uncured
for a period of thirty (30) days after Participant’s receipt of written notice
by the Company, (c) commits any act or omission which causes or constitutes the
need for a material restatement of the financial results of the Partnership; or
(d) commits a material violation of any securities, commodities or banking law,
any rules or regulations issued pursuant to such laws, or

 

--------------------------------------------------------------------------------


 

rules and regulations of any securities or commodities exchange or association
of which the Company, the Partnership or the General Partner is a member or of
any policy of the Company, the Partnership or the General Partner relating to
compliance with any of the foregoing.

 

“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:

 

(i)                                     any “person” or “group” within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the
Company or an Affiliate of the Company (as determined immediately prior to such
event), shall become the beneficial owner, by way of merger, acquisition,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the Company, the General
Partner, the Partnership or Gulf TLP Holdings, LLC, a Delaware limited liability
company;

 

(ii)                                  the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership;

 

(iii)                               the sale or other disposition by any of the
Company, the General Partner or the Partnership of all or substantially all of
the Company’s, the General Partner’s or the Partnership’s assets, respectively,
in one or more transactions to any Person other than the Company, the
Partnership, the General Partner or any of their Affiliates; or

 

(iv)                              a transaction resulting in a Person other than
the General Partner or an Affiliate of the General Partner (as determined
immediately prior to such event) being the sole general partner of the
Partnership.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
subject to Section 409A or such compensation otherwise would be subject to
Section 409A, the transaction or event described in subsection (i), (ii),
(iii) or (iv) above with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5), and as
relates to the holder of such Award, to the extent required to comply with
Section 409A.  In addition, the Committee may designate an alternate definition
of Change in Control to apply with respect to any particular Award or a portion
thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Board, except that it shall mean such committee of the
Board or of the board of directors or board of managers, as the case may be, of
the Company or any other committee or individual as may be appointed by the
Board to administer the Plan, or as necessary to comply with applicable legal
requirements or listing standards.

 

“Consultant” means an individual who provides consulting services with respect
to the Partnership Group and who qualifies as a consultant with respect to the
Partnership Group under the applicable rules of the SEC for registration of
shares on a Form S-8 Registration Statement.

 

2

--------------------------------------------------------------------------------


 

“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.

 

“Director” means a member of the board of directors or board of managers, as the
case may be, of any member of the Partnership Group who is not an Employee or a
Consultant (other than in that individual’s capacity as a Director).

 

“Disability” means, unless otherwise set forth in an Award Agreement or other
written agreement between the Company, the Partnership, the General Partner or
one of their Affiliates and the applicable Participant, as determined by the
Committee in its discretion exercised in good faith, a physical or mental
condition of a Participant that would entitle him or her to payment of
disability income payments under the Company’s, the Partnership’s, the General
Partner’s or one of their Affiliates’ long-term disability insurance policy or
plan, as applicable, for employees as then in effect; or in the event that a
Participant is not covered, for whatever reason, under any such long-term
disability insurance policy or plan for employees of the Company, the
Partnership, the General Partner or one of their Affiliates or the Company, the
Partnership, the General Partner or one of their Affiliates does not maintain
such a long-term disability insurance policy, “Disability” means a total and
permanent disability within the meaning of Section 22(e)(3) of the Code;
provided, however, that if a Disability constitutes a payment event with respect
to any Award which provides for the deferral of compensation subject to
Section 409A or such compensation otherwise would be subject to Section 409A,
then, to the extent required to comply with Section 409A, the Participant must
also be considered “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code.  A determination of Disability may be made by a physician selected or
approved by the Committee and, in this respect, Participants shall submit to an
examination by such physician upon request by the Committee.

 

“Employee” means an employee who provides services with respect to the
Partnership Group and who qualifies as an employee with respect to the
Partnership Group under the applicable rules of the SEC for registration of
shares on a Form S-8 Registration Statement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select.  If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and, to the extent applicable, in compliance with the requirements
of Section 409A.

 

“Option” means an option to purchase Units granted pursuant to Section 6(a) of
the Plan.

 

“Other Unit-Based Award” means an award granted pursuant to Section 6(f) of the
Plan.

 

3

--------------------------------------------------------------------------------


 

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual and who, in either
case, holds an outstanding Award.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

 

“Partnership Group” means, collectively, the General Partner, the Partnership
and the Partnership’s direct and indirect subsidiaries.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.

 

“Program” shall mean any program adopted by the Committee pursuant to the Plan
containing the terms and conditions intended to govern a specified type of Award
granted under the Plan and pursuant to which such type of Award may be granted
under the Plan.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan that
is subject to a Restricted Period.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Section 409A” means Section 409A of the Code and the Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be amended or issued after the
Effective Date (as defined in Section 8 below).

 

“Service” means service as an Employee, Consultant or Director.  The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether

 

4

--------------------------------------------------------------------------------


 

particular changes in status or leaves of absence constitute a termination of
Service.  The Committee, in its sole discretion, subject to the terms of any
applicable Award Agreement, may determine that a termination of Service has not
occurred in the event of (a) a termination where there is simultaneous
commencement by the Participant of a relationship with the Partnership, the
Company, the General Partner or any of their Affiliates as an Employee, Director
or Consultant or (b) a termination which results in a temporary severance of the
service relationship.

 

“Substitute Award” means an award granted pursuant to Section 6(g) of the Plan.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.

 

“Unit Award” means an award granted pursuant to Section 6(d) of the Plan.

 

SECTION 3.                            Administration.

 

(a)                                 The Plan shall be administered by the
Committee, subject to subsection (b) below; provided, however, that in the event
that the Board is not also serving as the Committee, the Board, in its sole
discretion, may at any time and from time to time exercise any and all rights
and duties of the Committee under the Plan.  The governance of the Committee
shall be subject to the charter, if any, of the Committee as approved and, if
applicable, amended by the Board.  Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled, or forfeited or have its vesting accelerated;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, adopt, amend, suspend, or
waive any Programs, rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan, any
Program or an Award Agreement in such manner and to such extent as the Committee
deems necessary or appropriate.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, any Program or any Award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, the General Partner, any of their Affiliates, any Participant and
any beneficiary of any Participant.

 

(b)                                 To the extent permitted by applicable law
and the rules of any securities exchange on which the Units are listed, quoted
or traded, the Board or Committee may from time to time

 

5

--------------------------------------------------------------------------------


 

delegate to a committee of one or more members of the Board or the board of
directors or board of managers, as the case may be, of the Company or to any
other committee or individual, including to one or more officers of the General
Partner or the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Section 3(a); provided, however, that in no
event shall an officer of the General Partner or the Company be delegated the
authority to grant awards to, or amend awards held by officers of the General
Partner or the Company (or Directors) to whom authority to grant or amend Awards
has been delegated hereunder.  In addition, (i) no person or group of persons
(other than a committee consisting solely of “non-employee directors” within the
meaning of Rule 16b-3 under the Exchange Act) shall be delegated authority to
grant awards to, or amend awards held by, individuals who are subject to
Section 16 of the Exchange Act and (ii) any delegation of administrative
authority shall only be permitted to the extent that it is permissible under
applicable provisions of the Code and applicable securities laws and the
rules of any securities exchange on which the Units are listed, quoted or
traded.  Any delegation hereunder shall be subject to such restrictions and
limitations as the Board or Committee, as applicable, specifies at the time of
such delegation, and the Board or Committee, as applicable, may at any time
rescind the authority so delegated or appoint a new delegatee.  At all times,
the delegatee appointed under this Section 3(b) shall serve in such capacity at
the pleasure of the Board and the Committee.

 

SECTION 4.                            Units.

 

(a)                                 Limits on Units Deliverable.  Subject to
Section 4(d) and adjustment as provided in Section 4(c), the number of Units
that may be delivered with respect to Awards under the Plan is 750,000.  Subject
to Section 4(d), if any Award is forfeited, cancelled, exercised, paid, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (for the avoidance of doubt, the grant of Restricted Units is not a
delivery of Units for this purpose unless and until such Restricted Units vest
and any restrictions placed upon them under the Plan lapse), the Units subject
to such Award that are not actually delivered pursuant to such Award shall again
be available for Awards under the Plan.  To the extent permitted by applicable
law and securities exchange rules, Substitute Awards and Units issued in
assumption of, or in substitution for, any outstanding awards of any entity
(including an existing Affiliate of the Partnership) that is (or whose
securities are) acquired in any form by the Partnership or any Affiliate thereof
shall not be counted against the Units available for issuance pursuant to the
Plan.  There shall not be any limitation on the number of Awards that may be
paid in cash.

 

(b)                                 Sources of Units Deliverable Under Awards. 
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, from the Partnership, any Affiliate thereof
or any other Person, or Units otherwise issuable by the Partnership, or any
combination of the foregoing, as determined by the Committee in its discretion.

 

(c)                                  Anti-dilution Adjustments.

 

(i)                                     Equity Restructuring.  With respect to
any “equity restructuring” event (within the meaning of ASC Topic 718) that
could result in an additional compensation expense to the Company, the General
Partner or the Partnership pursuant to the provisions of ASC Topic

 

6

--------------------------------------------------------------------------------


 

718 if adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such event and
shall adjust the number and type of Units (or other securities or property) with
respect to which Awards may be granted under the Plan after such event.  With
respect to any other similar event that would not result in an ASC Topic 718
accounting charge if the adjustment to Awards with respect to such event were
subject to discretionary action, the Committee shall have complete discretion to
adjust Awards and the number and type of Units (or other securities or property)
with respect to which Awards may be granted under the Plan in such manner as it
deems appropriate with respect to such other event.

 

(ii)                                  Other Changes in Capitalization.  In the
event of any non-cash distribution, Unit split, combination or exchange of
Units, merger, consolidation or distribution (other than normal cash
distributions) of Partnership assets to unitholders, or any other change
affecting the Units of the Partnership, other than an “equity restructuring,”
the Committee may make equitable adjustments, if any, to reflect such change
with respect to (A) the aggregate number and kind of Units that may be issued
under the Plan; (B) the number and kind of Units (or other securities or
property) subject to outstanding Awards; (C) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (D) the grant or exercise price
per Unit for any outstanding Awards under the Plan.

 

(d)                                 Limitation on Unit Recycling.
Notwithstanding anything to the contrary contained herein, the following Units
shall not be added to the Units authorized for grant under Section 4(a) and
shall not be available for future grants of Awards:

 

(i)                                     Units tendered by a Participant or
withheld by the General Partner in payment of the exercise price of an Option;

 

(ii)                                  Units tendered by the Participant or
withheld by the General Partner to satisfy any tax withholding obligation with
respect to an Award;

 

(iii)                               Units subject to a Unit Appreciation Right
that are not issued in connection with the Unit settlement of the Unit
Appreciation Right on exercise thereof; and

 

(iv)                              Units purchased on the open market with the
cash proceeds from the exercise of Options.

 

SECTION 5.                            Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.                            Awards.

 

(a)                                 Options and UARs.  The Committee shall have
the authority to determine the Employees, Consultants and Directors to whom
Options and/or UARs shall be granted, the number of Units to be covered by each
Option or UAR, the exercise price therefor, the Restricted Period, if any, and
other conditions and limitations applicable to the exercise of the Option or
UAR, including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.  Options which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) and UARs which are intended to comply
with Treasury Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any
successor regulation, may be granted only if the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(iii), or any successor regulation, are
satisfied.  Options and UARs that are otherwise intended to be exempt from or
compliant with Section 409A may be granted to any eligible Employee, Consultant
or Director.

 

(i)                                     Exercise Price.  The exercise price per
Unit purchasable under an Option or subject to a UAR shall be determined by the
Committee at the time the Option or UAR is granted but, except with respect to a
Substitute Award, may not be less than the Fair Market Value of a Unit as of the
date of grant of the Option or UAR.

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the exercise terms and any applicable Restricted
Period with respect to an Option or UAR, which may include, without limitation,
provisions for accelerated vesting upon the achievement of specified performance
goals and/or other events, and the method or methods by which payment of the
exercise price with respect to an Option or UAR may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
General Partner, withholding Units having a Fair Market Value on the exercise
date equal to the relevant exercise price from the Award, a “cashless” exercise
through procedures approved by the General Partner, or any combination of the
foregoing methods.

 

(iii)                               Exercise of Options and UARs on Termination
of Service.  Each Option and UAR Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option or UAR
following a termination of the Participant’s Service.  Unless otherwise
determined by the Committee, if the Participant’s Service is terminated for
Cause, the Participant’s right to exercise the Option or UAR shall terminate as
of the start of business on the effective date of the Participant’s
termination.  Unless otherwise determined by the Committee, to the extent the
Option or UAR is not vested and exercisable as of the termination of Service,
the Option or UAR shall terminate when the Participant’s Service terminates.

 

(iv)                              Term of Options and UARs.  The term of each
Option and UAR shall be stated in the Award Agreement, provided, that the term
shall be no more than ten (10) years from the date of grant thereof.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Restricted Units and Phantom Units.  The
Committee shall have the authority to determine the Employees, Consultants and
Directors to whom Restricted Units and/or Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, any applicable Restricted Period, the conditions under which the
Restricted Units or Phantom Units may become vested or forfeited and such other
terms and conditions, including, without limitation, restrictions on
transferability, as the Committee may establish with respect to such Awards.

 

(i)                                     Payment of Phantom Units.  The Committee
shall specify, or permit the Participant to elect in accordance with the
requirements of Section 409A, the conditions and dates or events upon which the
cash or Units underlying an award of Phantom Units shall be issued, which dates
or events shall not be earlier than the date on which the Phantom Units vest and
become nonforfeitable and which conditions and dates or events shall be intended
to comply with Section 409A (unless the Phantom Units are intended to be exempt
therefrom).

 

(ii)                                  Vesting of Restricted Units.  Upon or as
soon as reasonably practicable following the vesting of each Restricted Unit,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate (or book-entry account, as applicable) so that the Participant
then holds an unrestricted Unit.

 

(c)                                  DERs.  The Committee shall have the
authority to determine the Employees, Consultants and/or Directors to whom DERs
are granted, whether such DERs are tandem or separate Awards, whether the DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee), any vesting
restrictions and payment provisions applicable to the DERs, and such other
provisions or restrictions as determined by the Committee in its discretion, all
of which shall be specified in the applicable Award Agreements.  Distributions
in respect of DERs shall be credited as of the distribution dates during the
period between the date an Award is granted to a Participant and the date such
Award vests, is exercised, is distributed, is forfeited or expires, as
determined by the Committee.  Such DERs shall be converted to cash, Units,
Restricted Units and/or Phantom Units by such formula and at such time and
subject to such limitations as may be determined by the Committee.  Tandem DERs
may be subject to the same or different vesting restrictions as the tandem
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion. Notwithstanding the foregoing, DERs shall only
be paid in a manner that is intended to be either exempt from or in compliance
with Section 409A.  Furthermore, notwithstanding anything to the contrary
contained herein, with respect to any Award with performance-based vesting, DERs
which prior to vesting are credited to a bookkeeping account shall only be paid
out to the Participant holding such Award to the extent that the
performance-based vesting conditions (as opposed to continued service-based
vesting conditions) are subsequently satisfied; all such payments, to the extent
intended to be exempt from Section 409A, will be made no later than March 15 of
the calendar year following the calendar year in which the right to the payment
becomes nonforfeitable.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Unit Awards.  Awards of Units may be granted
under the Plan (i) to such Employees, Consultants and/or Directors and in such
amounts as the Committee, in its discretion, may select, and (ii) subject to
such other terms and conditions, including, without limitation, restrictions on
transferability, as the Committee may establish with respect to such Awards.

 

(e)                                  Profits Interest Units.  Any Award
consisting of Profits Interest Units may be granted to an Employee, Consultant
or Director for the performance of services to or for the benefit of the
Partnership (i) in the Participant’s capacity as a partner of the Partnership,
(ii) in anticipation of the Participant becoming a partner of the Partnership,
or (iii) as otherwise determined by the Committee.  At the time of grant, the
Committee shall specify the date or dates on which the Profits Interest Units
shall vest and become nonforfeitable, if subject to vesting, and may specify
such conditions to vesting as it deems appropriate.  Profits Interest Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose.

 

(f)                                   Other Unit-Based Awards.  Other Unit-Based
Awards may be granted under the Plan to such Employees, Consultants and/or
Directors as the Committee, in its discretion, may select.  An Other Unit-Based
Award shall be an award denominated or payable in, valued in or otherwise based
on or related to Units, in whole or in part, including an award consisting of a
specified amount of compensation that is deemed notionally invested in Units. 
The Committee shall determine the terms and conditions of any Other Unit-Based
Award.  An Other Unit-Based Award may be paid in cash, Units (including
Restricted Units) or any combination thereof as provided in the Award Agreement.

 

(g)                                  Substitute Awards.  Awards may be granted
under the Plan in substitution of similar awards held by individuals who are or
who become Employees, Consultants or Directors in connection with a merger,
consolidation or acquisition by the Partnership or an Affiliate of another
entity or the securities or assets of another entity (including in connection
with the acquisition by the Partnership or one of its Affiliates of additional
securities of an entity that is an existing Affiliate of the Partnership).  Such
Substitute Awards that are Options or UARs may have exercise prices less than
the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with Section 409A and other applicable laws and securities
exchange rules.

 

(h)                                 General.

 

(i)                                     Award Agreements. Each Award shall be
evidenced in writing in an Award Agreement or a Program that shall reflect any
vesting conditions or restrictions imposed by the Committee covering a period of
time specified by the Committee and may also contain such other terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion. Where signature or electronic acceptance of the Award Agreement by
the Participant is required, any such Awards for which the Award Agreement is
not signed or electronically accepted shall be forfeited.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Forfeitures.  Except as otherwise provided
in the terms of an Award Agreement, upon termination of a Participant’s Service
for any reason during an applicable Restricted Period, all outstanding, unvested
Awards held by such Participant shall be automatically forfeited by the
Participant.  Notwithstanding the immediately preceding sentence, the Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to any such Award; provided, that any such waiver shall be effective only to the
extent that such waiver will not cause (i) any Award intended to satisfy the
requirements of Section 409A to fail to satisfy such requirements or (ii) any
Award intended to be exempt from Section 409A to become subject to and to fail
to satisfy such requirements.

 

(iii)                               Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the Company
or any Affiliate thereof.  Awards granted in addition to or in tandem with other
Awards or awards granted under any other plan of the Company or any Affiliate
thereof may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

 

(iv)                              Limits on Transfer of Awards.

 

(A)                               Except as provided in paragraph (C) below,
each Option and UAR shall be exercisable only by the Participant (or the
Participant’s legal representative in the case of the Participant’s Disability
or incapacitation) during the Participant’s lifetime, or by the person to whom
the Participant’s rights shall pass by will or the laws of descent and
distribution.

 

(B)                               Except as provided in paragraph (C) below, no
Award and no right under any such Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership, the General
Partner or any Affiliate.

 

(C)                               The Committee may provide in an Award
Agreement or Program or in its discretion that an Award may, on such terms and
conditions as the Committee may from time to time establish, be transferred by a
Participant without consideration to any “family member” of the Participant, as
defined in the instructions to use of the Form S-8 Registration Statement under
the Securities Act, as applicable, or any other transferee specifically approved
by the Committee after taking into account any state, federal, local or foreign
tax and securities laws applicable to transferable Awards.  In addition, vested
Units may be transferred to the extent permitted by the Partnership Agreement
and not otherwise prohibited by the Award Agreement or any other agreement or
policy restricting the transfer of such Units.

 

11

--------------------------------------------------------------------------------


 

(v)                                 Term of Awards.  Subject to
Section 6(a)(iv) above, the term of each Award, if any, shall be for such period
as may be determined by the Committee.

 

(vi)                              Unit Certificates.  Unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, neither the General Partner nor the Partnership shall deliver to any
Participant certificates evidencing Units issued in connection with any Award
and instead such Units shall be recorded in the books of the Partnership (or, as
applicable, its transfer agent or equity plan administrator).  All certificates
for Units or other securities of the Partnership delivered under the Plan and
all Units issued pursuant to book entry procedures pursuant to any Award or the
exercise thereof shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and/or other requirements of the SEC, any securities exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entry to make appropriate reference to such
restrictions.

 

(vii)                           Consideration for Grants.  To the extent
permitted by applicable law, Awards may be granted for such consideration,
including services, as the Committee shall determine.

 

(viii)                        Delivery of Units or other Securities and Payment
by Participant of Consideration.  Notwithstanding anything in the Plan or any
Award Agreement to the contrary, subject to compliance with Section 409A, the
General Partner shall not be required to issue or deliver any certificates or
make any book entries evidencing Units pursuant to the exercise or vesting of
any Award, unless and until the Board or the Committee has determined, with
advice of counsel, that the issuance of such Units is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any securities exchange on which the Units are listed or traded,
and the Units are covered by an effective registration statement or applicable
exemption from registration.  In addition to the terms and conditions provided
herein, the Board or the Committee may require that a Participant make such
reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.  Without limiting the generality of the
foregoing, the delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the General Partner is not reasonably able to obtain or deliver
Units pursuant to such Award without violating applicable law or the applicable
rules or regulations of any governmental agency or authority or securities
exchange.  No Units or other securities shall be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award Agreement (including, without limitation, any exercise
price or tax withholding) is received by the General Partner.

 

12

--------------------------------------------------------------------------------


 

SECTION 7.                            Amendment and Termination; Certain
Transactions.

 

Except to the extent prohibited by applicable law:

 

(a)                                 Amendments to the Plan.  Except as required
by applicable law or the rules of the principal securities exchange, if any, on
which the Units are traded and subject to Section 7(b) below, the Board or the
Committee may amend, alter, suspend, discontinue, or terminate the Plan in any
manner at any time for any reason or for no reason without the consent of any
partner, Participant, other holder or beneficiary of an Award, or any other
Person.  The Board shall obtain securityholder approval of any Plan amendment to
the extent necessary to comply with applicable law or securities exchange
listing standards or rules.

 

(b)                                 Amendments to Awards.  Subject to
Section 7(a) above, the Committee may waive any conditions or rights under,
amend any terms of, or alter any Award theretofore granted, provided that no
change, other than pursuant to Section 7(c) below, in any Award shall materially
reduce the rights or benefits of a Participant with respect to an Award without
the consent of such Participant.

 

(c)                                  Actions Upon the Occurrence of Certain
Events.  Upon the occurrence of a Change in Control, any transaction or event
described in Section 4(c) above, any change in applicable laws or regulations
affecting the Plan or Awards hereunder, or any change in accounting principles
affecting the financial statements of the General Partner or the Partnership,
the Committee, in its sole discretion, without the consent of any Participant or
holder of an Award, and on such terms and conditions as it deems appropriate,
which need not be uniform with respect to all Participants or all Awards, may
take any one or more of the following actions:

 

(i)                                     provide for either (A) the termination
of any Award in exchange for a payment in an amount, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights under such Award (and, for the avoidance of doubt, if
as of the date of the occurrence of such transaction or event, the Committee
determines in good faith that no amount would have been payable upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the General Partner without payment) or (B) the
replacement of such Award with other rights or property selected by the
Committee in its sole discretion having an aggregate value not exceeding the
amount that could have been attained upon the exercise of such Award or
realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested;

 

(ii)                                  provide that such Award be assumed by the
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar options, rights or awards covering the equity of the successor or
survivor, or a parent or subsidiary thereof, with appropriate adjustments as to
the number and kind of equity interests and prices;

 

(iii)                               make adjustments in the number and type of
Units (or other securities or property) subject to outstanding Awards, the
number and kind of outstanding Awards, the

 

13

--------------------------------------------------------------------------------


 

terms and conditions of (including the exercise price), and/or the vesting and
performance criteria included in, outstanding Awards; and

 

(iv)                              provide that such Award shall vest or become
exercisable or payable, notwithstanding anything to the contrary in the Plan or
the applicable Award Agreement.

 

Notwithstanding the foregoing, with respect to an above event that constitutes
an “equity restructuring” that would be subject to a compensation expense
pursuant to ASC Topic 718, the provisions in Section 4(c) above shall control to
the extent they are in conflict with the discretionary provisions of this
Section 7, provided, however, that nothing in this Section 7(c) or
Section 4(c) above shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth in
this Section 7 or in Section 4(c) above.

 

Furthermore, notwithstanding the foregoing, if a Change in Control occurs and a
Participant’s Awards are not continued, converted, assumed, or replaced with a
substantially similar award by (i) the Company or a member of the Partnership
Group, or (ii) a successor entity or its parent or subsidiary (an “Assumption”),
and provided that the Participant has not had a termination of Service prior to
the Change in Control, then immediately before the Change in Control, such
Awards will become fully vested, exercisable and payable, as applicable, and all
forfeiture, repurchase and other restrictions on such Awards will lapse.  Such
Awards that are not subject to an Assumption will be canceled upon the Change in
Control in exchange for the right to receive the Change in Control consideration
payable to other holders of Units, which (A) may be on such terms and conditions
generally applicable to holders of Units under the Change in Control documents
(including any escrow, earn-out or other deferred consideration provisions) or
such other terms and conditions as the Committee may provide, and (B) is
determined based on the number of Units subject to such Awards and net of any
applicable exercise price; provided that if any Awards constitute “nonqualified
deferred compensation” not payable upon the Change in Control without the
imposition of taxes under Section 409A, the timing of such payments will be
governed by the Award Agreement (subject to any deferred consideration
provisions under the Change in Control documents); and provided, further, that
if the amount to which a Participant would be entitled upon the settlement or
exercise of such Award upon the Change in Control is zero or less, then such
Award may be terminated without payment.  The Committee shall determine whether
an Assumption of an Award has occurred in connection with a Change in Control.

 

SECTION 8.                            General Provisions.

 

(a)                                 No Rights to Award.  No Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants, including the treatment upon
termination of Service or pursuant to Section 7(c).  The terms and conditions of
Awards need not be the same with respect to each recipient.

 

(b)                                 Tax Withholding.  Unless other arrangements
have been made that are acceptable to the Committee, the Company, the General
Partner or any Affiliate of any of the foregoing is

 

14

--------------------------------------------------------------------------------


 

authorized to deduct or withhold, or cause to be deducted or withheld, from any
Award, from any payment due or transfer made under any Award, or from any
compensation or other amount owing to a Participant the amount (in cash or
Units, including Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of an Award,
including its grant, its exercise, the lapse of restrictions thereon, or any
payment or transfer thereunder or under the Plan, and to take such other action
as may be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.  In the event that Units that would
otherwise be issued pursuant to an Award are used to satisfy such withholding
obligations, the number of Units which may be so withheld or surrendered shall
be limited to the number of Units which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

(c)                                  No Right to Employment or Services.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company, the Partnership, the General Partner or
any of their Affiliates, or to continue to serve as a Consultant or a Director,
as applicable.  Furthermore, the Company, the Partnership, the General Partner
and/or an Affiliate thereof may at any time dismiss a Participant from
employment or consulting free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or other
written agreement between any such entity and the Participant.

 

(d)                                 No Rights as Unitholder.  Except as
otherwise provided herein, a Participant shall have none of the rights of a
unitholder with respect to Units covered by any Award unless and until the
Participant becomes the record owner of such Units.

 

(e)                                  Section 409A.  To the extent that the
Committee determines that any Award granted under the Plan is subject to
Section 409A, the Award Agreement evidencing such Award shall be drafted with
the intention to include the terms and conditions required by Section 409A.  To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A.  Notwithstanding any provision of the Plan to the
contrary, in the event that following the Effective Date (as defined in
Section 9 below), the Committee determines that any Award may be subject to
Section 409A, the Committee may adopt such amendments to the Plan and the
applicable Award Agreement, adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), and/or take any
other actions that the Committee determines are necessary or appropriate to
preserve the intended tax treatment of the Award, including without limitation,
actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the
Company, the General Partner or any of their Affiliates to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Committee, the Partnership, the Company, the General Partner or any of their
Affiliates have any liability for failing to do so.  If any termination of
Service constitutes a payment event with respect to any Award which provides for
the deferral of compensation and is subject to Section 409A, such termination of
Service must also constitute a “separation from service” within the meaning of
Section 409A.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4).  Notwithstanding any provision of this Plan to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A as of the date of such Participant’s termination of Service and the
General Partner determines that immediate payment of any amounts or benefits
under this Plan would cause a violation of Section 409A, then any amounts or
benefits which are payable under this Plan upon the Participant’s “separation
from service” within the meaning of Section 409A that: (i) are subject to the
provisions of Section 409A; (ii) are not otherwise exempt under Section 409A;
and (iii) would otherwise be payable during the first six-month period following
such separation from service, shall be paid, without interest, on the first
business day following the earlier of: (1) the date that is six months and one
day following the date of termination; or (2) the date of the Participant’s
death.  Each payment or amount due to a Participant under this Plan shall be
considered a separate payment, and a Participant’s entitlement to a series of
payments under this Plan is to be treated as an entitlement to a series of
separate payments.

 

(f)                                   Lock-Up Agreement.  Each Participant shall
agree, if so requested by the Company, the Partnership or the General Partner
and any underwriter in connection with any public offering of securities of the
Partnership or any Affiliate thereof, not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any Units held by it for such period, not to
exceed one hundred eighty (180) days following the effective date of the
relevant registration statement filed under the Securities Act in connection
with such public offering, as such underwriter shall specify reasonably and in
good faith.  The Company, the Partnership or the General Partner may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period.  Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company,
Partnership or the General Partner to continue coverage by research analysts in
accordance with FINRA Rule 2711 or any successor rule.

 

(g)                               Compliance with Laws.  The Plan, the granting
and vesting of Awards under the Plan and the issuance and delivery of Units and
the payment of money under the Plan or under Awards granted or awarded hereunder
are subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state, federal and
foreign securities law and margin requirements), the rules of any securities
exchange or automated quotation system on which the Units are listed, quoted or
traded, and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, the Partnership or
the General Partner, be necessary or advisable in connection therewith.  Any
securities delivered under the Plan shall be subject to such restrictions, and
the Person acquiring such securities shall, if requested by the Company, the
Partnership or the General Partner, provide such assurances and representations
to the Company, the Partnership or the General Partner as the Company, the
Partnership or the General Partner may deem necessary or desirable to assure
compliance with all applicable legal requirements.  To the extent permitted by
applicable law, the Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations. 
In the event an Award is

 

16

--------------------------------------------------------------------------------


 

granted to or held by a Participant who is employed or providing services
outside the United States, the Committee may, in its sole discretion, modify the
provisions of the Plan or of such Award as they pertain to such Participant to
comply with applicable foreign law or to recognize differences in local law,
currency or tax policy.  The Committee may also impose conditions on the grant,
issuance, exercise, vesting, settlement or retention of Awards in order to
comply with such foreign law and/or to minimize the Company’s, the Partnership’s
or the General Partner’s obligations with respect to tax equalization for
Participants employed outside their home country.

 

(h)                                 Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Colorado without
regard to its conflicts of laws principles.

 

(i)                                     Severability.  If any provision of the
Plan or any Award is or becomes, or is deemed to be, invalid, illegal, or
unenforceable in any jurisdiction or as to any Person or Award, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable law or, if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

(j)                                    Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the General
Partner by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary.

 

(k)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company, the Partnership, the
General Partner or any of their Affiliates, on the one hand, and a Participant
or any other Person, on the other hand.  To the extent that any Person acquires
a right to receive payments pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Partnership or any
participating Affiliate of the Partnership.

 

(l)                                     No Fractional Units.  No fractional
Units shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Units or whether such
fractional Units or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(m)                             Headings.  Headings are given to the Sections
and subsections of the Plan solely as a convenience to facilitate reference. 
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision hereof.

 

17

--------------------------------------------------------------------------------


 

(n)                              No Guarantee of Tax Consequences.  None of the
Board, the Committee, the Company, the Partnership or the General Partner
provides or has provided any tax advice to any Participant or any other Person
or makes or has made any assurance, commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any Participant or other Person and assumes no liability with respect to any tax
or associated liabilities to which any Participant or other Person may be
subject.

 

(o)                                 Clawback.  To the extent required by
applicable law or any applicable securities exchange listing standards, or as
otherwise determined by the Committee, Awards and amounts paid or payable
pursuant to or with respect to Awards shall be subject to the provisions of any
clawback policy implemented by the Company, the Partnership or the General
Partner, which clawback policy may provide for forfeiture, repurchase and/or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards.  Notwithstanding any provision of this Plan or any Award Agreement to
the contrary, the Company, the Partnership and the General Partner reserve the
right, without the consent of any Participant, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Plan or any Award Agreement with retroactive effect.

 

(p)                                 Unit Retention Policy.  The Committee may
provide in its sole and absolute discretion, subject to applicable law, that any
Units received by a Participant in connection with an Award granted hereunder
shall be subject to a unit ownership, unit retention or other policy restricting
the sale or transfer of units, as the Committee may determine to adopt, amend or
terminate in its sole discretion from time to time.

 

(q)                                 Limitation of Liability. No member of the
Board or the Committee or Employee to whom the Board or the Committee has
delegated authority in accordance with the provisions of Section 3 of this Plan
shall be liable for anything done or omitted to be done by him or her, by any
member of the Board or the Committee or by any Employee in connection with the
performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

(r)                                    Facility Payment.  Any amounts payable
hereunder to any Person under legal disability or who, in the judgment of the
Committee, is unable to manage properly his or her financial affairs, may be
paid to the legal representative of such Person, or may be applied for the
benefit of such Person in any manner that the Committee may select, and the
Partnership, the Company, the General Partner and all of their Affiliates shall
be relieved of any further liability for payment of such amounts.

 

(s)                                   Prohibition on Repricing. Subject to
Section 7, the Committee shall not, without the approval of the unitholders of
the Partnership, (i) authorize the amendment of any outstanding Option or Unit
Appreciation Right to reduce its price per Unit, or (ii) cancel any Option or
Unit Appreciation Right in exchange for cash or another Award when the Option or
Unit Appreciation Right price per Unit exceeds the Fair Market Value of the
underlying Units.  Subject to Section 7, the Committee shall have the authority,
without the approval of the unitholders of the Partnership, to amend any
outstanding Award to increase the price per Unit or

 

18

--------------------------------------------------------------------------------


 

to cancel and replace an Award with the grant of an Award having a price per
Unit that is greater than or equal to the price per Unit of the original Award.

 

SECTION 9.                            Term of the Plan.

 

The Plan shall be effective on the date on which the Plan is adopted by the
Board (the “Effective Date”) and shall continue until the earlier of date
terminated by the Board or the ten year anniversary of the Effective Date. 
However, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.  The Plan shall, within twelve (12)
months after the date of the Board’s initial adoption of the Plan, be submitted
for approval by the Partnership’s unitholders and no Units will be issued under
this Plan or delivered in satisfaction or settlement of an Award unless and
until the Partnership’s unitholders have approved the Plan.

 

19

--------------------------------------------------------------------------------